 AMERICAN BANK NOTE CO.American Bank Note CompanyandGraphic Com-munications InternationalUnion,Local 51,AFL-CIO. Case 2-CA-2148629 September 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERS-JOHANSEN AND BABSONOn 16 July 1986 Administrative Law JudgeWinifred D. Morio issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed an answeringbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, AmericanBank Note Company, New York, New York, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Order.Gwynne A.Wilcox, Esq.,for the General Cousel.William A.Ziegler,Esq. (Sullivan&Cromwell),of NewYork,New York, for Respondent.Joshua E.BienstockEsq. (Quinn& Lilly),of GardenCity,New York,for the Charging Party.DECISIONSTATEMENT OF THE CASEWINIFRED D. MoRIo, Administrative Law Judge. Thiscase was tried on 14 May 1986 at New York, New York,and was based on a complaint which was issued by theRegional Director for Region 2 on 21 March 1986. Thecomplaint alleged, in substance, that American BankNote Company (Respondent) was a member of the Print-ers League Section, Printing Industries of MetropolitanNew York, Inc. (League), that the League and GraphicCommunications International Union, Local 51, AFL-CIO (Local 51) commenced negotiations on 20 Decem-ber 1985 for a new collective-bargaining agreement andcompleted negotiations on 28 January 1986, that on 30January 1986 Respondent attempted to withdraw fromthe League and that since 4 May 1986 Respondent hasfailed and refused to abide by the agreement negotiatedby the League and Local 51. Respondent, in its answer,admits certain allegations of the complaint but deniesthat it is bound by the current collective-bargainingagreement in existence between the League and Local51. Both parties filed briefs.617On the entire record, n including my observation of thedemeanor of the witnesses, and after consideration of thebriefs filed by the parties, I make°'the followingFINDINGS OF FACT1. JURISDICTIONThe Respondent, a New York corporation, is and hasbeen engaged in the printing of bank notes and otherdocuments.Annually, Respondent, in the course andconduct of its business operations, sellsandships' printedmaterials in excess of $50,000 directly to customers locat-ed outside the State of New York. The parties admit,and I find, that Respondent is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act. The parties admit, and I find, that Local51 is a labor organization within the meaning of Section2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESThe record reveals that for many years the League, anassociation consisting of employers engaged in the print-ing industry, engaged in collective bargaining and exe-cuted contracts with Local 51 on behalf of its employer-members. In the last three contracts, from 1979 to March1986, the League recognized Local '51 as the collective-bargaining representative for all employees engaged asprinting pressmen in the pressrooms of the employer-members of the League.2 The complaint stated that Re-spondent, "at all times material herein 'has been amember of the League." The answer filed by Respond-ent admitted that allegation in the complaint. However,during the hearing and in its brief Respondent appearedto contend that it has not been part of the multiemployergroup at least from 1980. Thus, George McConnin, di-rector of industrial relations for Respondent, testifiedthat ' on 10 November 1980, by letter, he notified theLeague and Local 51 that Respondent was withdrawingfrom the multiemployer bargaining group and that,thereafter, Respondent would negotiate with Local 51 onan individual basis.3 Subsequently, on 5 June 1981 Re-spondent,by letter, requested reinstatement in theLeague, authorized the League to represent it in negotia-tions and administration of the contract with Local 51,and agreed to be bound by the 1981-1983 League con-tractwith Local 51. A similar procedure was followedby Respondent in 1982. On 16 November 1982 Respond-ent withdrew its authorization to the League to act for itwith respect to collective bargaining with Local 51 andadvised that it would bargain with Local 51 on an indi-vidual basis. However, on 4 February 1983 Respondentagain requested reinstatement in the League and further1All dates are from December 1985 to March 1986 unless otherwiseindicated.8The contracts list the classifications and wage scales for the employ-ees in the unit.aGenerally, negotiations between the League and the Union com-menced in December prior to the March expiration date of an existingcontract.281 NLRB No. 99 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreed tobe bound by the 1983-1986 contract,with oneexceptionwhich relatedto the arbitration clause.4The authorization form, whichRespondent initially re-fused to executein 1980 and 1982, containedthe follow-ing language:Our record shows that yourfirm, asa member ofPrinters League Section,Printing Industries of Met-ropolitanNew York,Inc. and in conformity withthe League's Constitutionand By-Laws,authorizesthe League to represent you in negotiations withNew York PrintingPressmen& Offset Workers'Union No. 51.It also states:Check the line "Yes" if our records are correct andif your firm continues toauthorizethe League torepresent you in the forthcoming negotiations withLocal 51.This formappears to representthe typeof form signedby Leaguemembersbefore 1983.On 19 September 1983,however, League memberswere requested to sign a dif-ferent type of form. Thisform,which was signed afterSeptember1983 byLeague members, including E. J.Deadrich,Respondent's executivevice president,author-ized the Leagueto represent the Respondent in collec-tive bargainingwith Local51 for as long as a companywas a member of the League.The pertinent language inthis formis asfollows:Our records show that your firm,as a member ofPrintersLeague Section,Printing Industries of Met-ropolitan New York,Inc. recognizes each union ini-tialed below asthe bargaining agent and representa-tive of your employeesin the applicable departmentand authorizesthe Leagueto representyou in col-lective-bargaining negotiations and in yourlabor re-lations withPrintingand GraphicCommunicationsUnion LocalNo. 51.If your firmcontinues to authorizethe League tobargaincollectively for and on your behalf with thenamed union(s)and if youcontinue to agree toaccept andbe bound bythe terms of existing andfuturecontractsbetweenPrintersLeague Sectionand such union(s) and any extensions,modificationsor renewalsthereof, check the line "YES." This au-thorizationsupersedesallearlierauthorizationssigned by or on your firm's behalf andit shall con-tinue to be binding upon yourfirm during its mem-bershipin the PrintersLeague, without the need forfurtherauthorizationprior to,at the timeof or afterthe extensions,modifications or renewals of existingor futurecontracts.4 It is unclearwhetherRespondent,in fact,engaged in bargaining onan individual basiswith Local 51 between November1980 and June 1981and November 1982 and February 1983.There isno evidence that Respondent revoked this au-thorization,which it had signed in 1983,prior to 20 De-cember 1985.In early December 1985,Local 51 notified the League,by letter, that itdesired to commence negotiations for anew collective-bargaining agreement to succeedthe con-tract whichwas to expire 4 March.McConnin,Respond-ent's representative,testified that he wasnotified by theLeague,inDecember,that negotiationswere about tocommence and that members of the League's bargainingteam had been selected.However,accordingtoMcCon-nin, he did nothing with respect to thisnotification be-cause,"I am not authorized-for this negotiation, anyspecific documentto have theLeague representus." Al-though, in September1983,Respondent's vice presidenthad signedthe authorization form whichgave theLeague the authority to act forRespondent in its negoti-ationswith Local51 during the period when Respondentwas a memberof the League,itwasMcConnin's positionthat the League had no authority to act forRespondentin the upcoming negotiations because Respondent hadnot executeda new authorization form.On 20 December,according to Julius Seide, theUnion's representative,and Martin Dillon,the League'srepresentative,the partiesmet and exchanged writtenproposalsfor a new contractand during this meetingtheyscheduled datesfor futuremeetingfor 7, 14, 21, and28 January.5 Both Seide and Dillontestified that the par-ties,basically, reachedan agreement for a newcontracton 28 January,although the agreement was not reducedtowritten form on that day.In fact,both testified thattheyhad discussions about some minor language changesa few days beforethe hearing in the instant case. Theagreement reachedon 28 Januarywas subjectto a ratifi-cation vote by the employer-members of the League andby employee-members of Local 51. The League membersvoted to accept theagreementon 6 February and Local51was notified of this fact on that dayand the employ-ee-membersvotedtheir acceptanceon 18 February andthe Leaguewas sonotified.6On 30 January,afterthe League and Local 51 hadreached averbal agreementon thetermsfor anew con-tract, but beforeemployee-members of the League andLocal 51 members had voted to acceptthe agreement,the Union receiveda letteron 3 February,which wasdated 30 January, in which theRespondentadvised theUnion that the Leagueno longer was its representativefor collective-bargaining purposes.Local 51 respondedimmediatelyby letter, and notifiedRespondentthat itseffort to leave the League were untimely, theycould not5According to Dillon, it was his practice to advise Local 51 beforenegotiations began regarding the names of the companies the League rep-resentedHowever, Dillon was not certain that he followed this practicein these negotiations.McConnin claimed that he did not expect to be notified by theLeague about the number of votes Respondent could cast at the ratifica-tion meeting because he had not signed an authorization form Neverthe-less,McConnin called Local 51's office, about a week before 30 January,to ensure that he would not receive a notice about the ratification meet-ing, he spoke to Kate Connelly, Dillon'sassistant,and explained to herthat he had not been notified about such a meeting and that he did notwant such a notification. Connelly told him that he had not been notifiedbecause he was not on the League's list. AMERICAN BANK NOTE CO.619withdraw from the negotiations. The Leaguealso re-ceived a letter, dated 30 January, in which, Respondentadvised the League that the League wasno longer au-thorized to represent the Respondent for collective-bar-gaining purposes. The basis for Respondent's withdrawalfrom the League and the multiemployer bargaining wasitsassertion that it had only one employee in the unitrepresented by Local 51. Respondent further stated thatbecause of this fact it would withdraw recognition fromLocal 51 and file an RM petition with the NationalLabor Relations Board, which it did.7McConnin testified that commencing in about 1979Respondent began to experience financial difficulties dueto a loss of business which was related to the printing oftraveler's checks, foodstamps,and stock certificates. Asa result of these losses, Respondent made several changesin its method of operations, including consolidating someplants and closing others. In 1984, it sold its Bronx plantand moved to a location in Ramapo, New York. At thetime of the hearing, Respondent also expected to sell thebuilding it has on Broad Street in Manhattan: The em-ployees at both the Bronx and Manhattan, locations wererepresented by Local 51. Local 51 did not represent theemployees at the Ramapo location. In 1981, according tothe Respondent's data processing records which go backto that date, Respondent' had 16 employees at the Bronxplant and 8 employees at the Manhattan location.8 Atthe present time, there are ,no employees at theBronx lo-cation and there is only one full-time employee at theManhattan location. Respondent has hired another em-ployee at its Manhattan location as a replacement duringthe vacation period of the one full-time employee. Thisreplacementwas hired on 19 December 1983 andworked until 7 February 1984, was rehired on 9 Septem-ber 1985 and worked until 20 September 1985, and wasrehired again on 16 December 1985 and worked until 29December 1985. The 1983-1986, contract contains a ref-erence to temporary employees and substitutes. Accord-ing to paragraph 84 of the contract, temporary employ-ees and substitutes shall not be laid off withoutreasona-ble notice. Paragraph 85 also states that an employeeshall be considered a temporary employee or a substituteif upon hire he is told that he is being hired specificallyto take another employee's placed who is out ill or outfor any reason other than on a permanent basis.9DiscussionCounsel for the General Counsel contends that formany years Respondent was a member of the Leagueand that it had authorized the League to represent it innegotiations with Local 51 for a new collective-bargain-ing agreement prior to the commencement of those ne-7 The petition wasnot processeddue tothis case.8Respondent has hadcollective-bargaining agreementswithseveralunions,in addition to Local 51, at its Bronxand Manhattanfacilities.Dueto itsfinancialcondition,the number of employees in some units has alsodwindledto one andwhen this occurred Respondentrefused to continueto recognizethe union which representedthat unit.The clausealso includesother descriptions of a temporary employeeor substitute. The record does not reveal whether the employee who washired for the vacation periods was told that hewas beinghiredon a tem-porary basis.gotiations on 20 December. Further, counsel contendsthat those negotiations culminated in a collective-bar-gaining agreement being reached on 28 January betweenthe League and Local 51 and, therefore, attempts by Re-spondent to withdraw from the League on 30 January,absent consentby Local 51, wereuntimely.Moreover, itis counsel's position that there were no unusual circum-stanceswhich would permit Respondent to withdrawfrom the multiemployer bargaining group after negotia-tions had begun. It is Respondent's position that the unitof its employees represented by Local 51 did not mergeinto the multiemployer unit, although the terms and con-ditions of employment for its employees were establishedthe 1983-1986 contract negotiated between the Leagueand Local 51. Moreover, it is Respondent's position thateven if at some point the unit of its employees hadmerged with the -multiemployer unit, Respondent hadwithdrawn the authority of the League to act for it innegotiations with Local 51. Further, Respondent arguesthat the fact that it had only one employee representedby Local 51 constituted unusual circumstances whichwould permit it to withdraw even if its withdrawal wasuntimely.Finally, it is Respondent's position that itshould not be required to observe the terms of the con-tract between the League and Local 51 because the con-tract's union-shop clause is illegal.The Respondent concedes that the Leagueis an asso-ciation of employers in the printing industry and that itexists, inter alias for the purpose of collective bargaining,negotiationsandadministration of collective-bargainingagreements with Local 51. Respondent also admits that ithas been a member of the League: Respondent's conten-tions that its unit employees did not merge with the mul-tiemployer unit and that it did not grant authority to theLeague to act for it in the negotiations with Local 51 forthe 1986-1989 contract are not supported by the evi-dence in this record.The three contracts in evidence cover the period from1979 to 1986. All three contracts state that the Leaguerecognized Local 51 as the exclusive representative forcollective-bargaining purposes for all employees of theemployer-members of the League who were employed asprintingpressmen.This description in the contractsclearly establishes that the unit consists of the employeesof the multiemployer group and is not limited to the em-ployees of one employer. Respondent was fully aware ofthis unit description when it agreed to be bound by thecontracts that the League had negotiated with Local, 51from 1979 to 1986. The fact that employer-members mayhave ' or did administer the contractson a one-to-onebasis with Local 51 does not alter the fact that the con-tract unit was a multiemployer one.The record discloses that prior to 30 July five docu-ments were signed by Respondent's representatives inwhich they discussed either their delegation of authorityto the League to act for Respondent in negotiations withLocal 51 or the withdrawal of that delegation. The firstdocument, executed on 10 November 1980 before thestart of negotiations, stated that Respondent was with-drawing from the' League's multiemployer negotiationswith various unions, including Local 51. On 5 June 1981, 620DECISIONSOF NATIONALLABOR RELATIONS BOARDby letter,Respondent reinstated its authorization to theLeague to act for it in negotiations with Local 51. Asimilar letter withdrawing the League's authority to actfor the Respondent was sent in November 1982 and asimilar letter of reinstatementof the League's authoritywas sent on 4 February 1983.Finally, in September 1983the Respondent signed a new authorization form whichstated that the form superseded all earlier authorizationsand would continue to be binding on Respondent duringitsmembership in the League.Thus, the last two docu-mentsreceived by the League, prior to 30 January, ex-tended authorization to the League to act on behalf ofRespondent as part of the multiemployer group duringnegotiations with Local 51. There was no ambiguity inthis delegation of authority.An employer indicates theunequivocal intention to be bound by the results of thegroup bargaining if it gives a multiemployer associationeither actual or apparent authority to negotiate and exe-cute a contract on its behalf with the union as part of themultiemployer group.NLRBv.Beckham,564 F.2d 190,194 (5th Cir. 1977);NLRB v. San Diego Cabinets,453F.2d 215 (9th Cir. 1971);NLRB v. Johnson Sheet Metal,441 F.2d 1056. 1060 (10th Cir. 1971). Respondent's argu-ment that it had not given authority to the League to actfor it in the 1986-1989 negotiations because it had notsigned another authorization form prior to the start ofthose negotiations is without merit.The authorizationform executed in September 1983 by Respondent's vicepresident continued the delegation of authority for aslong as Respondent continued its membership in theLeague, which it did until 30 January. Accordingly, Ifind that Respondent was a member of the League at allpertinent times and that it had granted authority to theLeague to act for it in the multiemployer bargainingwith Local 51 which began on 20 December.The Board has stated in numerous cases that once apattern of multiemployer bargaining has been established,withdrawal from that type of bargaining can be effectiveonly under certain conditions.These conditions were es-tablished because the Board was concerned with"foster-ing and maintainingstabilityin bargaining relationships."Carvel Co.,226 NLRB 111, 112 (1976).InRetailAssoci-ates,120 NLRB 388 (1958), the Board held that in orderfor a party to withdraw from multiemployer bargainingthe intention of that party must be unequivocal and exer-cised at an appropriate time.It is evident from the factsin the instant case that Respondent, in its effortsto with-draw, did not meet either criteria. The League notifiedRespondent in early December that negotiations wereabout to begin. Respondent did not respond to that noti-fication, nor did it communicate with Local 51. This fail-ure byRespondentto respond to the notification aboutthe negotiations does not constitutethe type of un-equivocal statement of a party's intention to withdrawfrom the multiemployer bargaining which is required bythe Board. In fact, the League and Local 51 could con-strue Respondent's failure to respond as evidence of itscontinued participation in multiemployer bargaining inview of Respondent's prior conduct when it sought towithdraw from such bargaining. Moreover, when Re-spondent finally did notify the League and Local 51 ofits intentiontowithdraw it did so at an inappropriatetime.InRetail Associatesthe Board stated that an em-ployer could withdraw from multiemployer bargainingupon written notice made prior to the date set by con-tract for modification of the existing contract or prior tothe agreed-on date to begin negotiations.Respondent didnot advise the League or Local 51 in writing of its inten-tion to withdraw either before 3 December,the date setfor contract modification,or 20 December,the agreed-on date for the start of the negotiations.In these circum-stances, it is clear that Respondent's attempt to withdrawfrom multiemployer bargaining was not done in accord-ance with the standards enunicated inRetail AssoccatenRespondent,however, argues that under the criteriaestablished inRetail Associates,a party can withdrawfrommultiemployer negotiations, although thewith-drawal may be untimely,where unusual circumstancesexist.In the instant case, Respondent contends that suchcircumstances did exist because at the time the negotia-tions commenced it had only one employee who wouldbe covered by the Local 51 contract. This situation, Re-spondenturges, is unusualand, therefore, "it would notundermine the utility of multiemployer bargaining" topermit the Respondent to withdraw from the multiem-ployer bargaining.Moreover, Respondent contends thatitsdecision to withdraw from multiemployer bargainingwas not a bargaining tactic, it was motivatedsolely bythe fact that it had only one employee who was repre-sentedby Local 51.In support of this position Respondent has cited sever-al cases which it contends stand for the proposition thatthe Actdoes not require an employer to recognize andbargain with a union where there is only one employeein the unit. An examination of the cited cases reveals thatthey all involve single-employer situations.There is nodispute that the Act does not require a single employerto recognize and bargain with a union where that em-ployer has a stable one-man unit.However,the unit inthe instant case, as noted,does not involve a single em-ployer, but consists of the multiemployer group and inthat group there are numerous employees. The Boardhas recognized the voluntary nature of multiemployerbargaining. "It neither forces employers into multiem-ployer bargaining nor erects barriers to withdrawal priorto bargaining."Bonanno Linen Servicev.NLRB,454 U.S.404 (1982). Respondent was not forced to join the multi-employer group and it was free to withdraw from thatgroup at any point to the commencement of bargaining.Respondent knew its employee complement at least 2months prior to the start of negotiations and was awareof the appropriate time to withdraw from the multiem-ployer group, as evidence by its prior actions, but it de-cided not to make known its intention until after agree-ment had been reached between the League and Local51.Although the Board does not force parties to engageinmultiemployer bargaining, it has sought to foster laborpeace by limiting the time when parties may withdrawonce negotiations have commenced, absent unsual cir-cumstances.The Boardhas concluded that unusual cir-cumstances "will be found where an employer is subjectto severe financial pressure or where a bargaining unithas become substantially fragmented."Bonanno Linen AMERICAN BANK NOTE CO.Service,supra.Respondent has not advanced either ofthese situations as the reason for its untimely withdrawalfrom the multiemployer bargaining.Moreover,althoughRespondent contends that it has suffered financial prob-lems, it does not contend that bankruptcy is pending aswas the situation inU.S. LingerieCorp.,176 NLRB 827(1969).The Boardhas held that a decline in business,even to the point where the volume of business is one-fourth of its previous level, does not constitute unusualcircumstances which would relieve an employer of theconsequences of its failure to give timely notice.Serv-AllCo., 199 NLRB 1131, 1141 (1972).In support of its position that it should not be requiredto adhere to the agreement reached between the Leagueand Local 51, Respondent has citedMaritas v.Carpet Li-noleum Service,490 F.Supp.369 (D.C. Cir. 1980).In thatcase an employer who was a member of an associationhad agreed to adhere to the association's contract. Thatcontract required the employer-member to be responsiblefor wages and fringe benefits for subcontractors engagedby the employer-member to perform work within theunion'sjurisdiction.The employer-member ceased allwork in the union's jurisdiction and laid off its employ-ees but it did subcontract work to subcontractors whoperformed work with their own employees in the union'sjurisdiction.The subcontractors'workers were not enti-tled to any benefits from the fund set up by the associa-tion agreement.The employer-member argued that en-forcement of the subcontractors'clausewhen it hadwithdrawn from the association and had no employeeswho would be eligible for union benefits violated Section302(a)(1) of the LaborManagementRelationsAct of1947. The court concluded that Section 302(a)(1) prohib-ited enforcementof thesubcontractors'clause where noemployee of the obligated employer was entitled to bene-fits.The court also stated that the rules set up for with-drawal from an association had no applicability to thefacts of that case because the employer'swithdrawal didnot occur near the end of the agreement's term and itwas not related to negotiations for a new contract. It isclear that the thrust of theMaritasdecisionwas theimpact of Section 302(a)(1) in a situation where an em-ployer was required to make contributions to a unionfund when it had no employees and the court concludedthatSection 302(a)(1)prohibited an employer frommaking contributions in such a situation.This is not thesituation in this case.Moreover,unlike the facts inMari-tas,Respondent did attempt to withdraw near the end ofthe existingcontract's term and at a time when negotia-tions for a new contract had been concluded. Respond-ent's efforts to withdraw almost immediately on the con-clusion of the negotiations,although it had full knowl-edge of the number of its employees for some months,tends to establish that the withdrawal was triggeredmore by the negotiations than by the number of employ-ees that it had.'10Although there were some statements made by Respondent's wit-nesses about plant closing in the Local 51 jurisdiction,there was insuffi-cient evidence to establish that Respondent would not operate in this areaat some time in the future.621InJohn J. Corbett Press,163 NLRB 154 (1967),enfd.401 F.2d 673 (2d. Cir.1969), the Board failed to find thatunusual circumstances existedwhich wouldexcuse anemployer's untimely withdrawal from the multiemployerbargaining,although the employer had laid off all theemployees represented by the union.Respondent arguesthat that case is not applicable because"presumably" theemployer replaced the union employees with nonunionemployees so that at the time of its untimely withdrawalthe employerstillhad employees.The facts,however, intheCorbettcase do not state that the employer hirednew employees and, therefore,that it had employees atthe time that it attempted to withdraw from the multiem-ployer bargaining.Finally,Respondent argues that Respondent shouldnot be required to execute a contract which contains anillegalunion-security clause.Respondent contends thatthe part 1,3 of the League-Local 51 contract(G.C. Exh.2)contains such an illegal union-securityprovision.However,the contract (which is G.C. Exh.2) is theLeague and Local 51 contract for the 1983-1986 period.The contract for the period1986-1989 is not in evidenceand, therefore,Icannot presume the language in the1986-1989 contract is the same as the language in the1983-1986 contract.Nor doI have evidence concerningwhether the pertinent contract contains a "savings andseverability"provision.In view of the decisions in casessuch asNLRB v. Rockaway News Co.,345 U.S. 71 (1953);NLRB v Tulsa Sheet Metal Works,367 F.2d 55 (1966),andNLRB v. Broderick Wood Products Co.,261 F.2d 548(10th Cir.1958), it is difficult to make a decision with re-spect to this argument by Respondent without the rele-vant evidence.On the basis of the foregoing,I find that Respondentby its withdrawal letter of 30 January and by its failureand refusal to abide by the agreement negotiated be-tween the League and Local 51 and by its failure and re-fusal to recognize Local 51 as the representative of itsemployees has violated Section 8(a)(5) and(1)of theAct.CONCLUSIONS OF LAW1.Respondent is an employerengaged incommercewithin the meaning of Section 2(6) and (7) of the Act.2.Local 51 is a labor organization within themeaningof Section 2(5) of the Act.3.All printing pressmen employees of the employer-members of the League constitute a unit appropriate forthe purpose of collective-bargaining within themeaningof Section 9(b) of the Act.4.At all material times, Local 51 has been and is theexclusive bargaining representative of the employees, in-cluding those of Respondent, in the appropriate unit.5.By its withdrawal letter of 30 January 1986 and byits failure or refusal thereafter to honor and abide by the1986-1989 agreement negotiated between Local 51 andtheLeague,Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(5) and (1) oftheAct.The unfair labor practices- affect commercewithin the meaning of Section 2(6) and (7) of the Act. 622DECISIONSOF NATIONALLABOR RELATIONS BOARDTHE REMEDYHaving found that Respondent has engaged in certainunfair labor practices,I shall recommend that it be re-quired tocease and desisttherefrom.I shall recommendalso that it post an appropriate notice and take certain af-firmative actions which are designed to effectuate thepurposesof the Act.Having found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(aX5) and(1) of the Act, I shall recommend that it honor and abideby the1986-1989agreement reached between theLeague and Local 51, give retroactive effect to the termsand conditions of that agreement,and make whole itsemployeesfor anyloss of wages or benefits they mayhave suffered as a result of Respondent's failure to honorand abide by the agreement,I shall recommend furtherthatRespondent recognize Local 51 as the collective-bargaining representative of its employees.Backpay, ifany, shall be computed as prescribed in F.W.WoolworthCo.,90 NLRB 289 (1950);Florida Steel Corp.,231 NLRB651 (1977)."On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed12ORDERThe Respondent, American Bank Note Company,New York, New York,itsofficers,agents, successors,and assigns, shall1.Cease and desist from(a)Refusing to recognize Graphic CommunicationsInternational Union, Local 51, AFL-CIO as the collec-tive-bargaining representative of its printing pressroomemployees.(b)Failing and refusing to honor and abide by theterms of the 1986-1989 agreement reached betweenPrinters League Section, Printing Industries of Metropol-itan New York, Inc. and Local 51.(c) In any like or related manner interfering with, res-taining,or coercing its employees in the exercise of theright to self-organization, to join or assist Local 51 orany other labor organization, to bargain collectivelythrough representatives of their own choosing, and toengage inother concerted activities for the purpose ofcollective-bargaining or other mutual aid or protection,or to refrain from any or all such activities,except to theextent that such right may be affected by an agreementrequiring membership in a labor organization,as author-ized in Section 8(a)(3) of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)RecognizeLocal 51as the collective-bargainingrepresentative of its printing pressroom employees.11The General Counselargued thatany remedy herein should includea visitatonalclauseTheBoard has indicatedthat suchclauseswill not begranted,pro forma. O. L.Will,, Inc,278 NLRB 203 (1986) The recordin this casefailsto reveal aneed for thisclause.12 If no exceptionsare filed as provided by Sec. 102.46 of theBoard'sRulesand Regulations,the findings, conclusions,and recommendedOrdershall, asprovided in Sec. 102.48 of the Rules, be adopted by theBoard andallobjections to them shall be deemed waived forallpur-poses.(b)Honor andabide by thetermsof the 1986-1989collective-bargaining agreement between the League andLocal 51.(c)Give retroactive effectto the terms and conditionsof the 1986-1989 agreement,including but not limited tothe provisions relating to wages and other employmentbenefits and, in the manner set forth inthe remedy sec-tion of this decision,make whole its employees for anylossesthey may have suffered byreason of Respondent'sfailure or refusal toabide by theagreement.(d) Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-roll records,socialsecuritypayment records,timecards,personnel records and reports,and allotherrecords nec-essary to analyze the amount ofbackpay due under theterms of this Order.(e)Post at its place of businessinNew York, NewYork,copies of the attached notice marked"Appen-dix."13Copies of the notice,on formsprovided by theRegionalDirectorforRegion2, after being signed bytheRespondent's authorizedrepresentative,shallbeposted bythe Respondent immediately upon receipt andmaintainedfor 60consecutivedays inconspicuous placesincluding all places where noticesto employeesare cus-tomarily posted.Reasonable steps shallbe taken by theRespondent to ensurethat thenotices are not altered, de-faced,or coveredby anyothermaterial.(f)Notifythe RegionalDirector in writing within 20days from the dateof this Order whatsteps the Re-spondent has takento comply.13 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT refuse to recognize Graphic Communi-cations International Union, Local 51, AFL-CIO as thecollective-bargaining representative of our printing press-men employees.WE WILL NOT refuse to honor and abide by the 1986-1989 collective-bargaining agreement reached betweenPrinting League Section,Printing Industries of Metro-politanNew York, Inc. and Local 51 for the printingpressmen employees employed by the employer-membersof the League.WE WILL NOTin any like or related manner interferewith,restrain or coerce our employees in the exercise ofrightsguaranteed in Section7 of the Act. AMERICAN BANK NOTE CO.623WE WILLhonor and abide by the 1986-1989 collec-meat and make our employees whole for any losses theyfive-bargaining agreement reached between the Leaguemay have suffered with interest.and Local 51 for the printing pressmen employees em-ployed by the employer-members of the League and weAMERICANBANK NomCOMPANYwill give retroactive effect to the terms of that agree-